

117 HR 3140 IH: Fauci’s Incompetence Requires Early Dismissal Act
U.S. House of Representatives
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3140IN THE HOUSE OF REPRESENTATIVESMay 12, 2021Mr. Davidson (for himself, Mr. Norman, Mr. Roy, Mr. Biggs, Mr. Steube, and Mr. Murphy of North Carolina) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide that an individual may not occupy the position of the Director of National Institute of Allergy and Infectious Diseases for more than 12 years, and for other purposes.1.Short titleThis Act may be cited as the Fauci’s Incompetence Requires Early Dismissal Act or the FIRED Act. 2.12-year limit for occupying position of Director of National Institute of Allergy and Infectious Diseases(a)In generalNotwithstanding section 405(a)(2) of the Public Health Service Act, an individual may not serve as Director of the National Institute of Allergy and Infectious Diseases for a period greater than 12 total years.(b)ApplicationSubsection (a) shall apply to any individual appointed as such Director before, on, or after the date of enactment of this Act. 